Citation Nr: 0947511	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  04-38 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for right ear hearing loss. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1976 to November 
1996. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, that denied the benefit sought on 
appeal.  

The Board observes that, in August 2002, the Veteran claimed 
entitlement to service connection for bilateral hearing loss, 
tinnitus and facial numbness.  The RO denied the claims for 
hearing loss and facial numbness in a January 2003 rating 
decision and the Veteran appealed.  In May 2008, the RO 
issued a rating decision granting service connection for an 
acoustic neuroma with associated left ear hearing loss and 
assigned a 10 percent evaluation from August 15, 2002.  The 
RO also granted service connection for facial numbness and 
assigned a 20 percent evaluation effective from August 15, 
2002.  There is no subsequent correspondence from the Veteran 
expressing disagreement with the rating or effective date 
assigned.  Accordingly, issues relating to left ear hearing 
loss and facial numbness are no longer in appellate status.  
See Grantham v. Brown, 114 F .3d 1156 (1997).


FINDINGS OF FACT

1.  An October 1997 rating decision denied service connection 
for bilateral hearing loss; the Veteran did not appeal this 
decision.

2.  Evidence received since October 1997 relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for right ear hearing loss.  

3.  The Veteran currently does not have a right ear hearing 
loss disability for VA purposes. 


CONCLUSIONS OF LAW

1.  The October 1997 rating decision which denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § § 3.104, 20.1103 (2009).

2.  Evidence obtained since the October 1997 rating decision 
is new and material, and the claim for service connection for 
right ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  Right ear hearing loss was not incurred in or aggravated 
by active service and may not be so presumed.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in August 2002, July 2004, and March 2006, 
VA notified the appellant of the information and evidence 
needed to substantiate and complete his claim, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the appellant 
to submit medical evidence relating the claimed disability to 
active service and noted other types of evidence the Veteran 
could submit in support of his claim.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA substantially has satisfied the requirement 
that the Veteran be advised to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
supports reopening the Veteran's claim of service connection 
for right ear hearing loss.  Thus, any failure to notify 
and/or develop this claim under the VCAA cannot be considered 
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Although the notification did not advise the Veteran of the 
laws regarding what is required to reopen the previously 
denied service connection claim for right ear hearing loss, 
and although the notification also did not advise the Veteran 
of the degrees of disability or effective dates for any grant 
of service connection, the Board finds that failure to 
satisfy the duty to notify in that regard is not prejudicial.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  As will 
be explained below in greater detail, the evidence submitted 
since the last final denial is new and material for purposes 
of reopening the claim of service connection for right ear 
hearing loss.  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
August 2002 letter was issued to the appellant and his 
service representative prior to the January 2003 rating 
decision which denied the benefits sought on appeal; this, 
this notice was timely.  Because the appellant's claim is 
being reopened and denied in this decision, any question as 
to the appropriate disability rating or effective date is 
moot and there can be no failure to notify the appellant.  
See Dingess, 19 Vet. App. at 473.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended 
otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not 
conduct an examination or obtain a medical opinion with 
respect to the issue of whether new and material evidence has 
been received to reopen a previously denied claim of 
entitlement to service connection because the duty under 
38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if 
new and material evidence is presented or secured.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has been provided with examinations which address 
the contended causal relationship between right ear hearing 
loss and active service.  In summary, VA has done everything 
reasonably possible to notify and to assist the Veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

In October 1997, the RO denied, in pertinent part, the 
Veteran's claim of service connection for right ear hearing 
loss.  A finally adjudicated claim is an application which 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  The Veteran 
did not initiate an appeal of the October 1997 rating 
decision and it became final.

In January 2003, the RO issued a rating decision which 
appears to have reopened the claim and then denied it on a de 
novo basis.  The Veteran submitted a Notice of Disagreement 
(NOD) with this rating decision in November 2003.  The RO 
issued a Statement of the Case in July 2004 continued the 
denial, citing a November 2002 VA examination finding that 
the Veteran's right ear hearing was within normal limits and 
the Veteran's left ear hearing loss was not related to 
military service.  In October 2004 the Veteran filed a 
Substantive Appeal (VA Form 9).  As noted in the 
Introduction, in May 2008, the RO granted the Veteran's claim 
of service connection for acoustic neuroma with residual 
hearing loss in the left ear.  A Supplemental Statement of 
the Case (SSOC) dated in May 2008 continued the denial for 
right ear hearing loss, finding that hearing in the right ear 
was within normal limits for VA rating purposes.

The claim of service connection for right ear hearing loss 
may be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  New and material 
evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) 
(2009).  As relevant to this appeal, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  Id.  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The evidence associated with the claims file since the 
October 1997 rating decision consists of statements from the 
Veteran, VA treatment records, articles submitted by the 
Veteran, and VA examination reports.  This evidence indicates 
the presence of hearing loss which began during service.  
Accordingly, the claim for service connection for right ear 
hearing loss is reopened.  

Having reopened the Veteran's previously denied claim of 
service connection for right ear hearing loss, the Board will 
now consider this claim on the merits.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including hearing loss (as an 
organic disease of the nervous system), are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

Service treatment records indicate normal hearing bilaterally 
until May 1996 at which time the Veteran demonstrated mild 
hearing loss bilaterally.  In June 1996, the Veteran 
complained of fluctuating hearing and demonstrated mild to 
moderately severe hearing loss bilaterally.  

On VA audiological examination in February 1997, the 
Veteran's puretone thresholds for her right ear were 20 
decibels across the board when measured at 1000, 2000, 3000 
and 4000 Hertz.  The speech recognition score for the right 
ear was 96 percent.  

On VA audiological examination in November 2002, the examiner 
VA indicated that the Veteran reported normal hearing for her 
right ear.  Measured at 1000, 2000, 3000 and 4000 Hertz the 
Veteran's puretone thresholds for the right ear were 10, 10, 
10 and 15, for an average of 11.  The speech recognition 
score for that ear was 100 percent.  The examiner determined 
that hearing in the Veteran's right ear was within normal 
limits.  These findings are consistent with a VA audiological 
evaluation performed in February 2002.  

On VA audiological examination in April 2008, the Veteran's 
puretone thresholds for the right ear were 10, 10, 10 and 15, 
decibels for an average of 11 when measured at 1000, 2000, 
3000 and 4000 Hertz.  The speech recognition score for the 
right ear was 100 percent.  

VA treatment records from between January 2001 to April 2006 
show findings consistent with those indicated above.  

Private treatment records submitted by the Veteran pertain 
only to a diagnosis of and treatment for an acoustic neuroma 
and indicate hearing loss in the left ear.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for right 
ear hearing loss.  The audiometric testing results from each 
of the VA examinations discussed above show that the Veteran 
does not experience any current disability due to right ear 
hearing loss which could be related to active service.  A 
service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  Absent evidence of current right ear 
hearing loss which could be attributed to active service, the 
Board finds that service connection for right ear hearing 
loss is not warranted. 

The Board has reviewed the written statements submitted by 
the Veteran and acknowledges that the Veteran is competent to 
testify as to symptoms which are non-medical in nature or 
what comes to her through her senses.  In Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal 
Circuit commented that a Veteran is competent to provide a 
diagnosis of simple condition such as a broken leg.  The 
Federal Circuit found that individuals without training are 
not competent to provide evidence as to more complex medical 
questions.  The Veteran is not shown to have medical training 
and expertise so she cannot provide a competent opinion on a 
matters as complex as the diagnosis or etiology of hearing 
loss.  The Veteran's lay statements also are outweighed by 
the opinion of the medical professional in November 2002 who 
concluded that the hearing in the Veteran's right ear was 
within normal limits.  See also Buchanan v. Nicholson, 451 F. 
3d 1331 (Fed. Cir. 2006)).

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right ear hearing loss 
is denied. 



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


